REASONS FOR ALLOWANCE
Claims 1-14, 16-23, 26 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1, 16, and 23: each recite a method where an active component is contacted with a glycol-mineral oil system having a mineral oil liquid phase and a glycol liquid phase and where the active component is deactivated without mixing of liquid phases. Claims 2-14, 17-22, 26 depend from claims 1, 16, and 23 and therefore contain the limitations of claims 1, 16, and 23.
The present claims are allowable over the closest prior art, namely Kim (KR 101758572), Takayuki (US 4,551,509), Chiba (US 4,771,103), and Yang (US 2012/0277385).
Kim teaches a process where a gas phase polymerization occurs using a catalyst (¶ 72, 106-107) where the catalyst is discharged from the bottom of the fluidized bed (¶ 74). Kim teaches the catalyst is present in the process with mineral oil (¶ 105) and a deactivator is added (¶ 4-5, 63) which includes glycols (¶ 65). Mineral oil is hydrophobic and glycol is hydrophilic and thus a two phase system would necessarily be formed when mineral oil and glycol are used.
Kim fails to explicitly recite a specific glycol, much less that the glycol is a glycol liquid phase.
Takayuki teaches a process where a polyalkylene glycol is added to deactivate a polymerization catalyst (abstract). Takayuki teaches the catalyst may be present ina asolvent that include hydrocarbon oil (col. 2, ln. 64-67). Takayuki fails to explicitly recite mineral oil is used and fails to recite a two phase system of a mineral oil phase and a glycol liquid phase which do not mix.
Chiba teaches a process where a quantity of a glycol ether is added to a polymerization mixture (abstract) which deactivates the catalyst (col. 4, ln. 58-68). Chiba falls outside the scope of the instant claims because Chiba fails to explicitly recite mineral oil is used and fails to recite a two phase system of a mineral oil phase and a glycol liquid phase which do not mix.
Yang teaches a process where catalysts are deactivated (abstract) where the deactivating agent includes glycols (¶ 3). Yang teaches the deactivating agent can be added with a hydrocarbon solvent (¶ 99-101). Yang falls outside the scope of the instant claims because Yang fails to explicitly recite mineral oil is used and fails to recite a two phase system of a mineral oil phase and a glycol liquid phase which do not mix.
Because a method where an active component is contacted with a glycol-mineral oil system having a mineral oil liquid phase and a glycol liquid phase and where the active component is deactivated without mixing of liquid phases of the instant claims is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764